[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                                May 30, 2006
                               No. 05-16542                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                     D. C. Docket No. 04-20234-CR-ASG

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

JORGE ALBERTO GODINEZ-SANTOS,

                                                          Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                               (May 30, 2006)

Before DUBINA, CARNES and HULL, Circuit Judges.

PER CURIAM:

     Jorge Alberto Godinez-Santos appeals his 57–month sentence for illegally
reentering the United States after being deported subsequent to an aggravated

felony conviction in violation of 8 U.S.C. §§ 1326(a) and (b)(2). Godinez-Santos

contends that the district court failed to adequately consider the factors in 18

U.S.C. § 3553(a) and imposed an unreasonable sentence.

      After United States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005), a district

court, in determining a reasonable sentence, must consider (1) the correctly

calculated sentencing range under the advisory guidelines and (2) the factors set

forth in 18 U.S.C. § 3553(a). United States v. Talley, 431 F.3d 784, 786 (11th Cir.

2005). The factors in § 3553(a) include among others: “(1) the nature and

circumstances of the offense; (2) the history and characteristics of the defendant;

(3) the need for the sentence imposed to reflect the seriousness of the offense, to

promote respect for the law, and to provide just punishment; (4) the need to protect

the public; and (5) the Guidelines range.” United States v. Scott, 426 F.3d 1324,

1328–29 (11th Cir. 2005) (citing 18 U.S.C. § 3553(a)). “[N]othing in Booker or

elsewhere requires the district court to state on the record that it has explicitly

considered each of the § 3553(a) factors or to discuss each of the § 3553(a)

factors.” Id. at 1329. Instead, indications in the record that the district court

considered facts and circumstances falling within § 3553(a)’s factors will suffice.

Id. at 1329–30; Talley, 431 F.3d at 786.



                                            2
      We review a defendant’s sentence for reasonableness in light of the

§ 3553(a) factors. See United States v. Winingear, 422 F.3d 1241, 1246 (11th Cir.

2005). “Review for reasonableness is deferential. . . . and when the district court

imposes a sentence within the advisory Guidelines range, we ordinarily will expect

that choice to be a reasonable one.” Talley, 431 F.3d at 788. “[T]he party who

challenges the sentence bears the burden of establishing that the sentence is

unreasonable in the light of both [the] record and the factors in section 3553(a).”

Id.

      Godinez-Santos contends that at resentencing the district court failed to take

into account the § 3553(a) factors, including his “history and characteristics, as

well as the circumstances of his offense.” Br. of Appellant at 8. Specifically, he

contends that the district court failed “to take adequate account of the unique

circumstances of Godinez-Santos’ distant criminal background, and the manner in

which he turned his life around.” Id. at 9.

      The district court did, however, consider all of these arguments at

resentencing and stated: “I’ve reviewed the history and characteristics of this

defendant and the nature of the circumstances of the offense.” The court then

recounted Godinez-Santos’ criminal and personal history and noted: “I understand

that since that time . . . the defendant has changed and has not committed any



                                           3
additional crimes and has led a productive life but that sort of misses the point.”

He continued, “[t]he point is that the policies behind the guidelines put[] a heavy

penalty for reentering this country at all after committing a crime of violence like

manslaughter. It’s the policy of this country not to allow a person who’s a

convicted felon of a crime of violence back in the country without permission.”

He concluded: “That’s what I find to be compelling and most important in this

case in order to reflect the seriousness of this offense and to provide just

punishment.” The court indicated that it was sympathetic to Godinez-Santos’

history “but it doesn’t in any way . . . reasonably mitigate the fact that this

defendant has a very high criminal history category.”

      The court could not be more clear: “So, again, I have considered the

statements of the parties, the presentence report which contains the advisory

guidelines, as well as the factors set forth in Title 18 United States Code § 3553(a)

1 through 7. For the reasons I’ve stated, I’ll impose a sentence at the low end of

the advisory guidelines, finding it fair and reasonable.”

      Godinez-Santos’ claim that the district court failed to take into account the §

3553(a) factors is just wrong. There is no basis in the district court’s statements

for a conclusion to the contrary.

      Likewise, the claim that the 57–month sentence is unreasonable also fails.



                                            4
See Talley, 431 F.3d at 788. The district court correctly calculated the advisory

guidelines range and indicated that it had considered the § 3553(a) factors. Id. at

786. It imposed a sentence at the bottom of the guidelines range and less than

one–fourth of the statutory maximum of 20 years imprisonment, both of which are

indications of a reasonable sentence. See id. at 788; Winingear, 422 F.3d at 1246

(comparing the sentence imposed to the statutory maximum in determining its

reasonableness); 8 U.S.C. § 1326(b)(2). Under our deferential review, and in light

of the record in this case as well as the § 3553(a) factors, we find that Godinez-

Santos’ 57–month sentence is reasonable.

      AFFIRMED.




                                          5